                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION


ROBERT E. WOODWARD                                                           PLAINTIFF
ADC #166447

v.                            No: 5:19-cv-00019 JM-PSH


JAMES GIBSON, et al.                                                      DEFENDANTS


                                      JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice.

       DATED this 22nd day of March, 2019.


                                          ___________________________________
                                          UNITED STATES DISTRICT JUDGE 
